EXHIBIT 10.14
PORTIONS OF THIS EXHIBIT MARKED BY AN (***) HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
AMENDMENT
This amendment amends and is governed by the Global Agreement with an effective
date of January 1, 2004 between Amadeus IT Group, S.A. (“Amadeus”) and Ebookers
PLC (“EBOOKERS”), as amended, (together referred to as “the Agreement”) and is
effective as of 1st of May 2010. All capitalized terms and conditions herein
have the definitions as provided in the Agreement or as otherwise indicated
herein.

1.   For the time period 1st of May 2010 to and including 30th of June 2011, the
reference to “(***) MPS Transactions” which appears twice in Section VI of
Schedule “A” to the Complimentary and Amendment Agreement dated 1st of
July 2009, is changed in both instances to “(***) MPS Transactions.” For
clarification, “(***) MPS Transactions” will apply again in both instances as of
1st of July 2011.

2.   All other terms and conditions of the Agreement remain in full force and
effect except as modified by the above.

Agreed and Accepted:

                Amadeus IT Group, S.A.   EBOOKERS LTD
 
            /s/ Stephane Durand   /s/ Tamer Tamar       Signature   Signature
Name:
  Stephane Durand   Name:   Tamer Tamar
Title:
  Director, Online & Leisure   Title:   President
Date:
  22/12/2010   Date:   16/12/2010

 